DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOON (2015/0016695).	In regards to claims 1, 8 and 14, YOON teaches a control execution method, comprising: determining a movement trend of a fingerprint detected on a fingerprint recognition region; and executing control corresponding to the movement trend (See; Figs. 2A-2C and 6 where a direction of movement of a finger is detected on a fingerprint recognition unit to allow user access), wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: See; Figs. 2A-2C and p[0049]-p[0054] where a user’s finger is detected hovering over the fingerprint recognition unit and the distance is measured capacitively when the finger reaches the reference distance dh); and determining the movement trend of the detected fingerprint based on the determined See; Figs. 2A-2C and p[0049]-p[0054] where the finger is determined to be approaching / moving away from the sensors in the direction A); See; p[0029] where fingerprint recognition sensors may be integrated with the touch screen 190 and thus be integrated into the sensor array. Further it is inherent that multiple sensors are used in fingerprint sensors to capture a full image of the user’s fingerprint), 	In regards to claims 2 and 9, YOON teaches wherein the step of executing control corresponding to the movement trend comprises: determining a control instruction corresponding to the movement trend; and controlling a preset terminal by the control instruction (See; p[0030] where an application with security will execute after the fingerprint is recognized based on the finger movement direction).
	In regards to claims 3 and 10, YOON teaches wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining the movement trend of the detected fingerprint under the condition that the detected fingerprint matches a pre-enrolled fingerprint (See; Fig. 6, p[0044] for success in user authentication where the user’s fingerprint matches a registered fingerprint). 	In regards to claims 5 and 12, YOON teaches wherein See; Figs. 2A-2C where the finger is detected as approaching the fingerprint sensor or lifting off).	In regards to claim 15, YOON teaches an electronic apparatus, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method of claim 1 (See; p[0057] and p[0064] where the electronic device has a memory and processor for executing the functions of the fingerprint sensor).	In regards to claim 16, YOON fails to explicitly teach wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining the movement trend of the fingerprint when it is recognized that an amplitude of movement of the fingerprint detected on the fingerprint recognition region exceeds a preset threshold (See; p[0050] where the finger must move within a predetermined distance dh to begin sensing the hovering area 220).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON (2015/0016695) in view of Thompson et al (2017/0220842) (herein “Thompson”).	In regards to claims 6 and 13, Yoon fails to explicitly teach wherein the step of determining, by the fingerprint sensor, the distance change information of the distance from the detected fingerprint to the fingerprint recognition region comprises: determining that the distance change information indicates an increased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes longer; and/or, determining that the distance change information indicates a decreased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes shorter. However, YOON teaches an acoustic wave type touch screen (See; p[0067]).	However, Thompson teaches wherein the step of determining, by the fingerprint sensor, the distance change information of the distance from the detected fingerprint to the fingerprint recognition region comprises: determining that the distance change information indicates an increased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes longer; and/or determining that the distance change information indicates a decreased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes shorter (See; p[0027], p[0108] for detection of a hovering finger above a fingerprint sensor. Further See; p[0037], p[0040] where the input device may use acoustic sensing techniques such as ultrasonic detection. The detected sound waves emitted by the input device are then reflected from the user’s finger and based on the time delay of the sound wave, the distance of the finger above the input surface at any time period can be detected. Thus the ultrasonic / acoustic sound wave can be used to determine if the finger is getting closer or farther from the input surface). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify YOON’s capacitive finger print sensor with an ultrasonic finger print sensor such as taught by Thompson so as to more precisely detect finger hover status so as to implement further functions for the device, thus increasing user satisfaction in the device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627